Title: To James Madison from James Wilson and Daniel McMillan, 28 August 1812
From: Wilson, James,McMillan, Daniel
To: Madison, James


Honourable Sir
South Carolina Chester District 28th Augt 1812
Being publickly notified from the department of state in the public prints that all British subjects within the United States are required forthwith to report to the marshals &c. concerning themselves and the various circumstances attaching to them we the undersigned seeing the propriety of such a measure in the present important crisis have accordingly given in our report of this date to the Clerk of this district, at the same time, Honourable Sir we make free to address you with a more particular view of our situation as we have sufficient reason to believe you are possessed of such a disposition as will induce you to hear our reasons with that attention candour moderation and with such feelings as will incline you to make such particular regulations respecting us as will be happily calculated to secure the peace and dignity of the States—and at the same time secure our individual happiness in this Land of our choise. Honourable sir you will perceive by our report that we are Emigrants from Ireland—but we hope you will feell disposed not to rank us amongst the camp of Alien enemies (although by the Usages of nations) we might be accounted such) we never considered our selves under allegiance to the Tyrant of Britain we expatriated our selves we hope forever from his Jurisdiction and disclaim every tie to his Goverment—as friends to civil liberty and the rights of man we do approve of the lovely and leading features of the constitution of the United States and practising as well as professing such moral Republican principles—and as foes to Tyranny slavery and oppression we have as a Church emancipated every slave in our possession after the example of the Great and venerable Washington. Sir we feel our selves farther bound to state to you that although we are yet standing on back ground as not being formally incorporated with the national society yet in a physical sence we consider our selves as constituting a part of the Great National body needing their energy for the protection of our lives liberty and property likewise on the other hand we feel our selves firmly bound cheerfully to give every aid and assistance in our power to repell the unjust aggressions of Great Britain and the more especially that the mildness moderation and Justice of this Government exercised toward G. Britain had no suitable effect in steming the torent of their rapacity or allaying their thirst for Tyrany and oppression Sir if you would wish that we would now seriously and candidly state to you our principal scrouples which retards us from complying with the full extent of the oath of Naturalization it is not from any hostile views to this Goverment or from unwillingness to occupy any station or department which might tend to the peace and happiness of these States but merely because of scrouples wholly religious (Viz) the requiring no acknowledgment of the universal Ruler of heaven and Earth the Divinity of the Scriptures nor a future state of rewards and punishments previous to the holding of office of course the Mahometan the Jew or Infidel are placed on an equal footing and admitted to the same emoluments with the Christian—yet Nevertheless we have been always and are at any moment ready to renounce fidelity to Britain and bind our selves by virtue of solemn obligations to aid and assist the United States in the defence of their lawfull rights and privileges we pray for the peace and welfare of the states and for the administration that they may be enabled to form their civil and political system upon a moral basis which will Grant us the protection of heaven. We pray for the success of the American arms in the present struggle that they may become Victorious untill the Eagle of liberty the American Standard waves throughout the Continent from the frigid to the Torid Zone. We wish the final and speedy extirpation of all the sowers of sedition and discord in the union and all such as refuse their aid to expell the present enemy. May that noble and illustrous heroe who has entered the confines of British dominion without interuption where he has the American flag waving on the shores find none untill he subjugates every foe of the union and we hope the virtuous proclamation of that noble General in offering emancipation to the Canadians will cause them to flock in inumerable multitudes to the American Standard were we inhabitants of Canada we would not hesitate one moment to fly to the Eagle. Sir as these are the unequivocal sentiments of our hearts at all times upon this footing we claim your protection and the reason we thus address you as a body is lest we should afterwards be ranked among those who are inimical to the states therefore we hope you will not think us beneath your notice to report what ever measure you think most prudent. Signed by order of our meeting
James Wilson
Danl McMillan
P. S Honourable sir if an article was inserted in the Constitution of the U States to the following import (Viz) the moral law shall be the high and Governing law of the Land and every other article of the Constitution shall be construed to be in subordination thereunto this would remove every Scrouple as an oath is a very solemn act and we wish only to be bound to what is morally Just and we believe a Great Majority of the nation would approve of such an amendment
